Title: To George Washington from William Jackson, 23 December 1782
From: Jackson, William
To: Washington, George


                        

                            Sir,War-Office December 23rd 1782
                        
                        I have the honor to acknowledge the receipt of Your Excellency’s letters of the 16th and 18th instant
                            addressed to the Secretary at War—their enclosures will be attended to, and transmitted. an eligible opportunity offers
                            for South-Carolina tomorrow, by which your letter for General Greene will be forwarded.
                        The Amazon flag vessel is arrived at Wilmington, from whence the supplies for the British prisoners will be
                            sent to the several posts.
                        In reply to that part of Your Excellency’s letter which refers to Sir Guy Carleton’s remonstrance on what is
                            termed the cruel treatment of the German prisoners—it is only necessary to remark that what he supposes a hardship is
                            regarded by the prisoners themselves as a benevolent indulgence accorded them by Congress at a time when the British
                            Commanders in chief have neglected them, by refusing to sublist their prisoners.
                        No constraint is expressed in the act of Congress which grants this permission to the prisoners to dispose of
                            themselves—nor has it even been requisite to employ persuasion.
                        The British prisoners are daily soliciting the like indulgence—Congress have not
                            yet thought proper to extend it to them.
                        Those prisoners who still remain confined are by no means rigorously treated—complete rations are issued to
                            them daily, as appears from the returns of their own Officers—their provisions are not only wholesome but palatable—and
                            their accomodations are equal in every respect to their best expectations.
                        Not a single complaint has been made by the prisoners—and I am warranted in assuring Your Excellency that
                            there has been no cause to induce any.
                        I have the honor to enclose a late resolve of Congress. I am, with profound respect, Your Excellency’s Most
                            obedient servant
                        
                            W. Jackson
                            Assistt Secy at War.
                        
                    